Atkinson, J.
When the motorman saw that the mules being driven by the plaintiff’s intestate in the street, where he had a right to be, were being frightened by the car, was it not his duty to stop, in order to give the intestate some opportunity of avoiding a catastrophe ? Under those conditions was it not negligence to continue his approach, sounding the gong? These were questions for the jury. See, in this connection, Oates v. Metropolitan Street Railway Company, 168 Mo. 535. The -evidence was not such as would have authorized the co.urt to hold that the vieiousness of the animals was the proximate cause of the injury. That question was .one also for the jury. -It was erroneous to grant a nonsuit.

Judgment reversed.


All the Justices concur.